Citation Nr: 0327737	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-45 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased evaluation for a service-
connected left knee disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA), Office of 
Disability Operations, 1500 Woodlawn 
Drive, Baltimore, MD  21241: a copy of 
SSA decision(s) regarding the veteran's 
claim(s) for SSA benefits, and copies of 
the evidence considered by SSA in 
reaching such decision(s).  Identifying 
information that may assist SSA in 
identifying the veteran's records is as 
follows: name and address: [redacted]
[redacted], [redacted]
[redacted]; social security number: 
[redacted]; date and place of birth: 
December [redacted], 1962, Queens, NY.  Note that 
under 38 U.S.C. § 5103A(b)(3) (West 
2002), we are obligated to continue 
trying to obtain evidence from a Federal 
department or agency "unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile."  
Cases in which VA may conclude that no 
further efforts are required include 
those in which the Federal department or 
agency advises VA that the requested 
records do not exist or the custodian 
does not have them.  38 C.F.R. 
§ 3.159(c)(2) (2003).  Please note the 
latest communication from the SSA, 
indicating that this request must be sent 
to its office at: P.O. Box 10600, 
Jacksonville, FL 32247.
2.  If it is reasonably certain that SSA 
records do not exist or further efforts 
to obtain them would be futile, notify 
the veteran of that fact.  The notice 
must include (1) the identity of the 
records we were unable to obtain; (2) an 
explanation of the efforts VA made to 
obtain the records; (3) notice that VA 
will decide the claim based on the 
evidence of record unless the claimant 
submits the SSA records himself; and (4) 
a notice that the claimant is ultimately 
responsible for providing the evidence.  
See 38 C.F.R. § 3.159(e) (2003).  Allow 
an appropriate period of time within 
which to respond.

3.  After obtaining the SSA records, or 
determining that they cannot be obtained, 
make arrangements with the VA Medical 
Center (VAMC) in Gainesville, Florida, 
for E. McAuley, M.D., who examined the 
veteran in February 1997 and July 2000, 
to review the veteran's claims file and 
provide a supplemental opinion.  
Specifically, Dr. McAuley should indicate 
whether it is at least as likely as not 
that the disc space narrowing with early 
degenerative changes at L5-S1, consistent 
with degenerative disc disease, shown on 
VA x-ray dated July 7, 2000, is caused or 
aggravated by the veteran's service-
connected traumatic chondromalacia of the 
left knee.  Send the claims folder to 
Dr. McAuley for review.  If an opinion 
from Dr. McAuley cannot be obtained, 
another physician should review the 
veteran's claims file and provide the 
requested opinion.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


